Affirmed and Memorandum Opinion filed June 18, 2009







Affirmed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00947-CR
____________
 
VON DELANO BEAUDION, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause
No. 1177681
 

 
M E M O R
A N D U M   O P I N I O N
This is
an accelerated appeal from an order, signed September 11, 2008, denying
appellant=s petition for writ of habeas corpus.  Appellant is represented by
appointed counsel, Leah M. Borg.  On April 2, 2009, this court ordered a
hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On April 24, 2009, the trial court conducted the hearing.  The
record of the hearing was filed in this court on May 5, 2009.
The
trial court found appellant no longer desires to prosecute his appeal.




On the
basis of this finding, the court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.
Accordingly,
the judgment of the trial court is affirmed.
PER
CURIAM
 
 
Panel consists of Justices Anderson,
Guzman, and Boyce.
Do not publish - Tex. R. App. P. 47.2(b).